Citation Nr: 1643309	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  10-26 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for right knee disability to include as secondary to service connected disability.

2.  Entitlement to service connection for hypertension, claimed as a preexisting condition aggravated by active duty service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans (DAV)


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980.  He subsequently served in the Army National Guard and had additional verified periods of active service from February 2007 to April 2007, May 2007 to June 2008, and September 2012 to October 2013.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In July 2015, the Board remanded the appeal.  It is noted that the Board mistakenly recognized a former representative of the Veteran in these matters.  However, following the Board's July 2015 remand, the Veteran's duly appointed representative of record was given an opportunity to review the record and provide argument in these matters to ensure due process of law.  The Veteran's DAV representative in these matters has indicated that "As there was no harm done to the veteran (review of the 2015 Board decision demonstrates that all issues were either granted or remanded) we find the Board's steps to correct the problem acceptable."  See Appellate Brief (September 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Hypertension

The Veteran seeks service connection for hypertension.  He presents two theories of entitlement.  He argues that the condition had its onset during active duty in 2003.  In the alternative, he argues that his period of active duty in 2007 aggravated his preexisting hypertension.

In his original VA disability claim, the Veteran reported that he had onset of hypertension in December 2003 with continuous treatment since that date; he reported the same on VA examination in July 2008.  See VA Form 526 (June 2008); VA Examination (July 2008).  In March 2009, the Veteran argued that service connection for hypertension was warranted because:

I was diagnosed with hypertension while on active duty order in 2003 and given medication.  It is a condition that worsened while on active duty.  I believe that permanent aggravation is shown, it is just controlled by medication and I should be awarded the 10 percent that I have met with your criteria.

In April 2009 correspondence, the Veteran argued that hypertension had been aggravated by his recent period of active duty, noting that recent blood pressure readings were elevated and that he was placed on a temporary profile, which was evidence of aggravation.

Medical records from the Madigan Army Medical Center dated in 2003 reflect that the Veteran had undergone soldier readiness processing (SRP) to ascertain his deployability.  A December 2003 treatment record reflects:  "44 YO patient activated NG who was found to be hypertensive on 13 November 2003 during his state WA SRP 195/102 (By History)."  The assessment was essential hypertension.  The Veteran was found deployable and fit for duty with a profile and requirement for blood pressure follow-up by his unit.  The Board observes that military personnel records include orders dated November 13, 2003, showing that the Veteran was "ordered to active duty as a member of your Reserve Component Unit" in support of Operation Iraqi Freedom.

Having carefully reviewed the evidence of record, the Board finds that remand is necessary.  The Board is unable to decide whether hypertension was incurred in or aggravated in service because the record is incomplete and because the recent VA medical opinion is inadequate.  The Board observes as follows:

First, the Veteran reports that he was active duty in 2003 when he was diagnosed with hypertension.  The RO should ascertain the nature of the Veteran's service in 2003 and verify whether this is a period of active duty; if so, the RO should obtain and associate a certificate of release or discharge from activity duty with the claims file.

Second, during this appeal, the Veteran had an additional period of active duty from September 2012 to October 2013.  The service treatment records (STRs) for this most recent period of active duty are missing although the Board is cognizant that there is one treatment note dated in December 2012, bundled with other STRs and lay evidence, which is unrelated to hypertension and the right knee joint.  See STR - Medical - Photocopy (June 18, 2015).  VA's duty to assist includes obtaining records in Federal custody and making reasonable efforts to obtain those records not in Federal custody.  38 C.F.R. § 3.159.  Therefore, remand is necessary to obtain these records before the Board may reach a decision on this matter, as well as that of the claim for service connection for right knee disability.

Third, the VA medical opinion dated in November 2015 is not clear in regards to whether the any preexisting hypertension underwent an increase (permanent worsening) and, if so, was any increase "clearly and unmistakably" due to the natural progress of the condition.  An adequate opinion requires that the medical professional provide an opinion that specifically addresses both of these elements; and if aggravation is shown, the opinion must include a description of the baseline of the condition before aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The November 2015 VA medical opinion reflects the following conclusions:

The evidence of record does not support that the veteran's hypertension was worsened or permanently aggravated beyond the normal progression of the disease in any way by active duty.

It is my medical opinion that it is less likely than not (less than 50/50 probability) that the veteran's condition of preexisting hypertension (to include any increases in blood pressure or increase in hypertension medication dosages) was caused by or related to or permanently aggravated beyond the normal progression of the disease by active duty service in 2007-08.

The Veteran's representative noted that the VA opinion "falls short of the evidentiary burden placed on the government in such a case" based on the theory of aggravation.  See Appellate Brief at 7 (September 8, 2016).  The Board agrees and, therefore, remand is necessary.

Right Knee Disability

The Veteran seeks service connection for right knee disability.  The record shows that service connection has been established for right foot plantar fasciitis, bilateral hip osteoarthritis, cervical spine disability, lumbar spine disability, left knee disability, angioedema, right arm neuralgia, left lower extremity radiculopathy, and osteopenia.

In July 2015, the Board requested a VA medical opinion on the etiology of the Veteran's current right knee disability.  A November 2015 VA medical opinion addressed whether it is as least as likely as not that the Veteran's current right knee strain disorder is related to active duty service, to include the September 2007 diagnosis of right knee patellofemoral syndrome.  The opinion reflects that:

Given that nothing was found concerning any complaint of, care for, diagnosis with, or treatment for a right knee condition since 2008, it is more likely than not that the veteran has developed a new right knee condition currently diagnosed as right knee strain.  The evidence of record supports that the veteran's right knee patellofemoral syndrome that he had while on active duty in 2007-2008 has resolved without residuals.  It is my medical opinion that it is less likely than not (less than 50/50 probability) that the veteran's condition of current right knee strain disorder was caused by or related to the September 2007 diagnosis of right knee patellofemoral syndrome. 

In September 2016, the Veteran's representative argued that, to the extent that the Veteran had a new right knee disorder distinct from that shown in service, service connection was warranted on a secondary basis.  Stated differently, it is argued that the Veteran's current right knee disability is either proximately due to or aggravated (permanently worsened) by the Veteran's service connection disabilities (singly or combined).  See Appellate Brief at 5 (September 8, 2016). 

Therefore, in view of the new theory of entitlement raised by the record, remand for a VA medical opinion is required.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).

It is noted that the Veteran is competent to report his symptoms ((i.e. pain).  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this regard, on remand, the Board believes that a new opinion is necessary on the question of whether the Veteran's right knee disorder is etiologically related to service given that the November 2015 medical opinion appears to have dismissed the Veteran's report of ongoing right knee symptoms in favor of the absence of documented complaints.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to ascertain the nature of the Veteran's service in 2003 and verify whether this is a period of active duty; if so, the RO should obtain and associate a certificate of release or discharge from activity duty with the claims file.

2.  The AOJ should obtain all STRs associated with the Veteran's period of active duty from September 2012 to October 2013.  The AOJ should notify the Veteran if these records cannot be obtained and afford him an opportunity to provide these records.

3.  The November 2015 VA medical opinion on hypertension should be returned for an addendum if the AOJ determines that hypertension preexisted (noted upon entry into service or active duty) any period of active duty.  The AOJ should identify for the examiner all periods of active duty since the Veteran's discharge in September 1980.

This addendum should include a rationale for the opinion.  

With respect to the hypertension, the physician should provide a medical opinion that addresses 

(a)  Whether hypertension (a preexisting disorder) underwent an increase during any of the Veteran's periods of active duty; and 

(b)  If there was an increase (i.e. permanent worsening) of the preexisting disorder, was this increase "clearly and unmistakably" due to the natural progression of the condition.  If aggravation (i.e permanent worsening) is shown, then the physician must provide a description of what the baseline of the condition was before aggravation.

4.  The November 2015 VA medical opinion on right knee disability should be returned for an addendum.  This addendum should include a complete rationale for the medical opinion.  The examiner should provide an opinion that addresses: 

(a)  Whether the Veteran's right knee disability shown during this appeal is as likely as not (50 percent or greater probability) related to active service, to include the September 2007 diagnosis for patellofemoral syndrome.  The examiner should accept the Veteran's report of symptoms (i.e. pain) since 2007 as truthful unless otherwise incongruous with the record; if the examiner rejects any history given by the Veteran, he/she must explain the basis for this.

(b)  Whether the Veteran's right knee disability shown during this appeal is as likely as not (50 percent of greater probability) either proximately due to service connected disability or aggravated (i.e. permanently worsened) by service connected disability.

5.  Readjudicate the appeal.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


